
	

113 SRES 11 IS: Expressing support for prayer at school board meetings.
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 11
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Vitter submitted the
			 following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Expressing support for prayer at school
		  board meetings.
	
	
		Whereas the freedom to practice religion and to express
			 religious thought is acknowledged to be a fundamental and unalienable right
			 belonging to all individuals;
		Whereas the United States was founded on the principle of
			 freedom of religion and not freedom from religion;
		Whereas the framers of the Constitution of the United
			 States intended that the First Amendment to the Constitution would prohibit the
			 Federal Government from enacting any law that favors one religious denomination
			 over another, not that the First Amendment to the Constitution would prohibit
			 any mention of religion or reference to God in civic dialogue;
		Whereas, in 1983, the Supreme Court held in Marsh v.
			 Chambers, 463 U.S. 783, that the practice of opening legislative sessions with
			 prayer has become part of the fabric of our society and invoking divine
			 guidance on a public body entrusted with making the laws is not a violation of
			 the Establishment Clause of the First Amendment to the Constitution, but rather
			 is simply a tolerable acknowledgment of beliefs widely held among the people of
			 the United States;
		Whereas voluntary prayer by elected bodies should not be
			 limited to prayer in State legislatures and Congress;
		Whereas school boards are deliberative bodies of adults,
			 similar to a legislature in that they are elected by the people, act in the
			 public interest, and hold sessions that are open to the public for voluntary
			 attendance; and
		Whereas voluntary prayer by an elected body should be
			 protected under law and encouraged in society because voluntary prayer has
			 become a part of the fabric of our society, voluntary prayer acknowledges
			 beliefs widely held among the people of the United States, and the Supreme
			 Court has held that it is not a violation of the Establishment Clause of the
			 First Amendment to the Constitution for a public body to invoke divine
			 guidance: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes that
			 prayer before school board meetings is a protected act in accordance with the
			 fundamental principles upon which the United States was founded; and
			(2)expresses support
			 for the practice of prayer at the beginning of school board meetings.
			
